DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 and 10/25/2021 has been entered.
 

Response to Arguments/Amendment
The amendment to Claims 1, 2, 6, and 7 and to withdrawn Claims 4, 9, and 10 is acknowledged. 

The applicant argues that “[s]ince the double patenting rejection is provisional, and because neither this application nor the '296 application have been allowed, applicants request that this rejection be held in abeyance at least until one of the 

Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
The applicant argues the restriction requirement of new Claims 11-16 as merely give examples from the specification that correspond to features more broadly recited in independent claims 1, 6 and 7. It is noted that the restriction requirement was a lack of unity requirement in which each of the groupings has special technical features not required for the other groups. Should the independent claim be found allowable, the withdrawn claims would be rejoined. The requirement is maintained.

The amendment overcomes the 112(b) rejection.

Regarding the rejection based on Watanabe:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the claims are drawn to a processor that stores two sets of data/information and outputs them. The claim does not require actual measurement. Fig 6 step 12 and [0100] disclose that the calibration mode (interpreted 
The rejection is maintained.

The arguments regarding the other independent claims patentability is only based on the patentability of the claim 1, and is therefore moot.

Regarding the rejection based on Matsumoto, the amendment overcomes the rejection; however, in view of the amendment, a new obviousness rejection is made below.

The arguments regarding the dependent claims patentability is only based on the patentability of the independent claims, and is therefore moot.

Upon further review and consideration and based on the RCE, a new rejection under 101 has been made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”) because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 and 5-7 are directed to the abstract idea of a mathematical concepts that collects information and displaying certain results of the collection analysis, as explained in detail below.
Claims 1 and 7 recite a processor that “stores diagnosis information,” “stores measurement data,” and “outputs the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor”. Claim 6 recites a method of making a hardware processor store “diagnosis information,” store “measurement data,” and output “the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor”.  The claims are directed to an abstract idea because the claims recite and describe a mental process of gathering and outputting data by reciting steps of combining or organizing information through mathematical relationships and/or algorithms. These apparatus and method 
 This judicial exception is not integrated into a practical application because the additional limitations of the way the information is obtained, i.e. “by examining a current performance of an optical characteristic measurement device regarding prescribed items” and “by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information” do not require that the measurement is performed as part of the claim, only that a result of a measurement is used and/or gathered. There limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Limiting an abstract idea to one field of use or adding token postsolution components does not make the concept patentable, see Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (obtained … by examining a current performance of an optical characteristic measurement device regarding prescribed items or by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information) only explain the source of this gathered information and are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)) and are not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such ‘that the [claim] is more than a drafting effort designed to monopolize [abstract idea]."' (quoting Mayo, 566 U.S. at 77). "[M]erely requir[ing] generic computer implementation[] fail[ s] to transform that abstract idea into a patent-eligible invention." 

Claims 2 and 5 are only directed to extra-solution limitations and are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See [0103]-[0119]; Figs.). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe (US 2006/0109458 A1).
Regarding Independent Claims 1 and 7, Watanabe discloses a measurement data management system and/or an optical characteristic measurement device for measuring optical characteristics of an object of measurement (Figs 1, 2, and 6; [0105]-[0106] the device is for colorimetry or gloss measurements) comprising:
a hardware processor (Fig 2; [0060]) that:
stores diagnosis information obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis of the current performance) is started by pressing a button, therefore the calibration mode is stored; note that the “calibration mode” includes setting information for diagnosis; the controller 13 transmits the calibration date DK8 of the attribute data DK… the clock portion 16 transmits the current time information to the determiner 22. In response to a command from the controller 13, the determiner 22 compares the calibration date DK8 with the current time information, and determines whether the predetermined period or more has elapsed or not. When it is determined that the predetermined time or more has elapsed, recalibration is urged, [0095]);

outputs the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor (Figure 6, steps 12 to 18; the switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored and output; Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode”. [0102] specifies that the device automatically switch back to the previous measurement mode).
Regarding Claim 2, Watanabe discloses the measurement data management system according to claim 1, wherein the hardware processor 
stores the diagnosis information obtained by examining the current performance of the optical characteristic measurement device at different timings ([0095] in view of Fig 6, steps 13-16 as explained above), and
outputs the latest diagnosis information (Fig 6 step 17).
Regarding Claim 5, Watanabe discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor ([0118]).

Regarding Independent Claim 6, Watanabe discloses a measurement data management method (Fig 6; [0105]-[0106] by means of the device of Figs 1, 2) comprising:
making a hardware processor (Fig 2; [0060]) store diagnosis information obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis of the current performance) is started by pressing a button, therefore the calibration mode is stored; note that the “calibration mode” includes setting information for diagnosis; the controller 13 transmits the calibration date DK8 of the attribute data DK… the clock portion 16 transmits the current time information to the determiner 22. In response to a command from the controller 13, the determiner 22 compares the calibration date DK8 with the current time information, and determines whether the predetermined period or more has elapsed or not. When it is determined that the predetermined time or more has elapsed, recalibration is urged, [0095]);
making the hardware processor store measurement data obtained by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information (Fig 6, steps 13-17); and
outputting the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor (Figure 6, steps 12 .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2002-228557 A, provided by applicant, see machine translation).
Regarding Independent Claims 1 and 7, Matsumoto discloses a measurement data management system and/or an optical characteristic measurement device for 
a hardware processor (data processing unit 12, [0009]) that:
stores diagnosis information obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items ([0002], [0005], [0007], [0010]);
stores measurement data obtained by measuring prescribed optical characteristics of an/the object of measurement by using the optical characteristic measurement device in association with the diagnosis information ([0007], [0008], [0009], [0010]); and
outputs the obtained and stored diagnosis information and the measurement data stored in the hardware processor ([0003], [0010]).
Matsumoto does not explicitly specify that both are output; however, both the diagnosis and measurement information are available at the same time to such an extent that a function to automatically execute validation is added ([0010], Fig. 3a). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of keeping track and knowing when the diagnosis information would be automatically updated.
Regarding Claim 2, Matsumoto discloses the measurement data management system according to claim 1, wherein the hardware processor 

outputs the latest diagnosis information (last validation [0009]).
Regarding Claim 5, Matsumoto discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement is performed, [0002]).

Regarding Independent Claim 6, Matsumoto discloses a measurement data management method ([0002], [0005], [0007], [0010], by means of the device of Figs 1-4) comprising:
making a hardware processor (data processing unit 12, [0009]) store diagnosis information obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items ([0002], [0005], [0007], [0010]);
making the hardware processor store measurement data obtained by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information ([0007], [0008], [0009], [0010]); and

Matsumoto does not explicitly specify that both are output; however, both the diagnosis and measurement information are available at the same time to such an extent that a function to automatically execute validation is added ([0010], Fig. 3a). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of keeping track and knowing when the diagnosis information would be automatically updated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-7  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US 11,085,820 B2. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,006,690 B1 discloses the use of a CPU for measurement and management of optical characteristics.
2019/0041262 teaches calibrating a diagnostic instrument.
2013/0107260 teaches having a calibration mode and reference light settings stored.
2011/0235034 teaches initial setting operations stored in memory.
2005/0007600 teaches calibration and operation under different conditions using different settings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877